 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    LEONARD W. HILL,                                Case No. 2:17-cv-00155-APG-VCF
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 48), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 48) is GRANTED. Respondents will have up to and including

21   December 2, 2019, to file and serve an answer.

22          Dated: October 16, 2019.
            DATED:
23                                                             ______________________________
                                                               ANDREW P. GORDON
24                                                             United States District Judge
25

26

27

28
                                                      1
